  Case 19-40658         Doc 213      Filed 02/09/21 Entered 02/09/21 16:23:06             Desc Main
                                     Document      Page 1 of 20



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

 In re:
                                                                                         Chapter 7
 Scheherazade, Inc,
                                                                                     BKY 19-40658
                                  Debtor.


                                          NOTICE OF SALE


TO:       The United States Trustee, all creditors, and other parties in interest.

On March 23, 2021, or as soon thereafter as the transaction may be completed, the trustee of the
estate will sell property of the estate as follows:

                         Jewelry, including pearl necklaces and pearl earrings

The trustee requests that the stay pursuant to Bankruptcy Rule 6004(h) be waived and shall not
apply to this sale. The assets are sold “as is” without any representations and warranties.

The jewelry will be sold to the highest bidder at an online auction conducted by Auction Masters,
LLC beginning Wednesday, March 17, 2021 and closing Tuesday, March 23, 2021 at 5:00 p.m.
The jewelry will be at 19150 Territorial Rd., Osseo, MN 55369 and can be viewed on line at
www.auctionmasters.com. The trustee requests that she be authorized to pay Auction Masters their
commission and expenses as per their Application from the sale proceeds.

                           OBJECTION:              MOTION:        HEARING

Under applicable rules, any objection must be in writing, be delivered to the Trustee and the United
States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before the above
date. If an objection is timely delivered and filed, the court will hold an expedited hearing on the
objection with reduced notice of the hearing. The hearing will be scheduled by the Trustee with
notice by the Trustee to the objecting party and the United States Trustee. If an objection is made
or an order is required, the undersigned Trustee moves the Court for such orders as may be
necessary and appropriate.

 Clerk of Bankruptcy Court              United States Trustee          Nauni J. Manty, Trustee
 301 U.S. Courthouse                    1015 U.S. Courthouse           150 South Fifth Street
 300 South Fourth Street                300 South Fourth Street        Suite 3125
 Minneapolis, MN 55415                  Minneapolis, MN 55415          Minneapolis, MN 55402

Dated: February 9, 2021                                 By: /e/ Nauni J. Manty, Trustee
                                                                Nauni J. Manty, Trustee
             Case 19-40658         Doc 213       Filed 02/09/21 Entered 02/09/21 16:23:06                 Desc Main
                                                 Document      Page 2 of 20




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: SCHEHERAZADE, INC                                         CASE NO: 19-40658
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 7




On 2/9/2021, I did cause a copy of the following documents, described below,
Notice of Sale




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/9/2021
                                                           /s/ Nauni Manty
                                                           Nauni Manty
                                                           Manty & Associates, P.A.
                                                           150 South Fifth Street, Ste 3125
                                                           Minneapolis, MN 55402
                                                           612 465 0990
                 Case 19-40658          Doc 213        Filed 02/09/21 Entered 02/09/21 16:23:06                       Desc Main
                                                       Document      Page 3 of 20




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: SCHEHERAZADE, INC                                               CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 2/9/2021, a copy of the following documents, described below,

Notice of Sale




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/9/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni Manty
                                                                            Manty & Associates, P.A.
                                                                            150 South Fifth Street, Ste 3125
                                                                            Minneapolis, MN 55402
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   4 of 20 NOTICE THROUGH THE CM/ECF SYSTEM
CASE INFO                                                                          CM/ECF E-SERVICE
1LABEL MATRIX FOR LOCAL NOTICING         AUCTION MASTER INC                        (+) BHM CAPITAL LLC
08644                                    CO GREG CHRISTIAN                         785 WESTON RIDGE PARKWAY
CASE 19-40658                            19150 TERRITORIAL RD                      CHASKA MN 55318-1202
DISTRICT OF MINNESOTA                    OSSEO MN 55369-9216
MINNEAPOLIS
TUE FEB 9 13-44-58 CST 2021




EMBELLIR GALLERY OF GEMS                 EATON HUDSON INC                          GALLERIA SHOPPING CENTER LLC
750 MAIN ST                              3015 DUNES W BLVD                         CO FAEGRE BAKER DANIELS LLP
STE 111                                  STE 201                                   ATTN- COLIN DOUGHERTY
MENDOTA HEIGHTS MN 55118-3765            MOUNT PLEASANT SC 29466-8218              90 SOUTH 7TH ST STE 2200
                                                                                   MINNEAPOLIS MN 55402-3924



CM/ECF E-SERVICE                                                                   CM/ECF E-SERVICE
(+) GEMCO INTERNATIONAL INC              K TAKAHASHI CO INC                        (+) LDM COMPANY
1660 HIGHWAY 100 S STE 578               250 E 54TH ST APT 12D                     SUITE 300
ST LOUIS PARK MN 55416-1566              NEW YORK NY 10022-4812                    4517 MINNETONKA BLVD
                                                                                   ST LOUIS PARK MN 55416




                                                                                   DEBTOR
MICHAEL BONDANZA INC                     RENEE LINDQUIST                           SCHEHERAZADE INC
CO MORRISON COHEN LLP                    8680 MAGNOLIA TRAIL 212                   3181 WEST 69TH STREET
909 THIRD AVENUE                         EDEN PRAIRIE MN 55344-6677                EDINA MN 55435
NEW YORK NY 10022-4731




                                                                                   EXCLUDE
TIBBLE WESLER CPA PC                     WELLS FARGO VENDOR FINANCIAL SERV LLC     MINNEAPOLIS
2813 W MAIN                              FKA G                                     301 DIANA E MURPHY US COURTHOUSE
KALAMAZOO MI 49006-2901                  CO A RICOH USA PROGRAM FDBA IKON FINANC   300 SOUTH FOURTH STREET
                                         PO BOX 13708                              MINNEAPOLIS MN 55415-1320
                                         MACON GA 31208-3708




6300 YORK AVE S                          AGLAM INC                                 AGLAM INC
102                                      2409 FROSTED GREEN LANE                   4651 LOUIS AVE
EDINA MN 55435-2287                      PLANO TX 75025-6440                       LOS ANGELES CA 91316-3924




AMY HAN                                  ATT                                       ABBOT JEWELRY SYSTEMS INC
249 1ST AVE SOUTH                        PO BOX 6416                               3 CORPORATE DRIVE
SOUTH ST PAUL MN 55075-2302              CAROL STREAM IL 60197-6416                SUITE 215
                                                                                   SHELTON CT 06484-6252




ADAM ALTMAN                              ALICIA SCHAAL                             ALLIE HAFEZ
901 NORTH THIRD STREET SUITE 140         2919 BUCHANAN STREET NE                   PO BOX 270534
MINNEAPOLIS MN 55401-1169                MINNEAPOLIS MN 55418-2208                 MINNEAPOLIS MN 55427-6534




AMANDA MORAN                             AMDEN JEWELRY                             AMDEN JEWELRY INC
7206 STEWART DRIVE                       550 S HILL ST                             550 S HILL ST SUITE950
EDEN PRAIRIE MN 55346-3248               SUITE 950                                 LOS ANGELES CA 90013-2429
                                         LOS ANGELES CA 90013-2429
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   5 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

AMENTA                                   AMERICAN EXPRESS NATIONAL BANK          AMERICAN GEM SOCIETY
106901 S SAM HOUSTON PARKWAY             CO BECKET AND LEE LLP                   8881 W SAHARA AVE
SUITE 100                                PO BOX 3001                             LAS VEGAS NV 89117-5865
HOUSTON TX 77071                         MALVERN PA 19355-0701




AMY ANDERSON                             AMY J ANDERSON                          ANDREA REISS
5725 36TH AVE S                          5725 36TH AVE S                         8325 LABONT WAY
MINNEAPOLIS MN 55417-2907                MINNEAPOLIS MN 55417-2907               EDEN PRAIRIE MN 55344-4425




CM/ECF E-SERVICE
(+) ANDREW A GREEN                       ANN BROSCIOUS                           ANNA FIESER
COTTRELL GREEN PA                        4523 SHORELINE DRIVE                    1002 VIRGINIA ST
2287 WATERS DR                           SPRING PARK MN 55384-9755               SAINT PAUL MN 55117-5136
MENDOTA HEIGHTS MN 55120-1363




                                                                                 CM/ECF E-SERVICE
ASSAEL INC                               BEVERLY DANN                            (+) BHM CAPITAL LLC
589 5TH AVE                              100 3RD AVE S                           MESSERLI KRAMER PA
1154                                     APT 2602                                JOSEPH W LAWVER
NEW YORK NY 10017-4711                   MINNEAPOLIS MN 55401-2722               100 S FIFTH STREET 1400 FIFTH STREET T
                                                                                 MINNEAPOLIS MN 55402




BARBARA A WEST                           BARBARA ANN WEST                        BARBARA HAMILTON SUSTAD
17112 SANDY LANE                         17112 SANDY LANE                        10618 SANOMA RIDGE
MINNETONKA MN 55345-3353                 MINNETONKA MN 55345-3353                EDEN PRAIRIE MN 55347-1169




BARBARA TISEHART                         BARCLAY MASTER CARD                     BECKY CANTLEBERRY
1095 NENA COURT                          PO BOX 13337                            34346 45TH AVE
STILLWATER MN 55082-4592                 PHILADELPHIA PA 19101-3337              MOTLEY MN 56466-2423




BENY SOFER                               BENY SOFER INC                          BERNICK LIFSON PA
555 FIFTH AVE                            65 ROOSEVELT AVENUE                     5500 WAYZATA BLVD
NEW YORK NY 10017-2416                   SUITE 103A                              SUITE 1200
                                         VALLEY STREAM NY 11581-1106             MINNEAPOLIS MN 55416-1251




BEST BUY VISA                            BETSY BOND                              BETSY BOND
PO BOX 78009                             3517 FEDERAL DR 303                     3517 FEDERAL DRIVE
PHOENIX AZ 85062-8009                    EAGAN MN 55122-1374                     SAINT PAUL MN 55122-3509




                                                                                 CM/ECF E-SERVICE
BEVERLY DANN                             BLUE MOON PACKAGING                     (+) BREMER BANK
2701 N OCEAN BLVD                        PO BOX 24726                            6900 FRANCE AVE S
UNIT E301                                JACKSONVILLE FL 32241-4726              EDINA MN 55435-2002
BOCA RATON FL 33431-7015
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   6 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

BRINKS                                   BRINKS GLOBAL SERVICES USA INC          BRUCE CUMMINGS
PO BOX 677444                            580 5TH AVENUE                          4012 LORD LYON DR
DALLAS TX 75267-7444                     SUITE 400                               GIBSONIA PA 15044-9722
                                         NEW YORK CITY NY 10036-4725




CARLA CORPORATION                        CARMEN BERSTAD                          CAROLINE BANKS
33 SUTTON AVE                            25288 W MEADOW LAKE DR                  4271 SHERIDAN AVE SOUTH APT 408
EAST PROVIDENCE RI 02914-3400            DETROIT LAKES MN 56501-7224             MINNEAPOLIS MN 55410-1624




CATHERINE SCHURMAN                       CHERIE Y ZACHARY                        CLOWNING AROUND
18117 VALLEY VIEW ROAD                   10223 UPTON PLACE                       CO DORIS LANE
EDEN PRAIRIE MN 55346-4128               BLOOMINGTON MN 55431-2879               8320 KARL RIDGE ROAD
                                                                                 LINCOLN NE 68506-7316




CUSTOM BUSINESS FORMS                    CYNTHIA WIZNER                          CAMILLA CARLSON
210 EDGE PLACE NE                        8970 HILLOWAY ROAD                      25440 SMITHTOWN ROAD
MPLS MN 55418-1153                       EDEN PRAIRIE MN 55347-2425              SHOREWOOD MN 55331-8443




CANON FINANCIAL SERVICES INC             CAPITAL ONE                             CAPITAL ONE BANK USA NA
EISENBERG GOLD AGRAWAL PC                PO BOX 6492                             BY AMERICAN INFOSOURCE AS AGENT
1040 NORTH KINGS HIGHWAY                 CAROL STREAM IL 60197-6492              PO BOX 71083
SUITE 200                                                                        CHARLOTTE NC 28272-1083
CHERRY HILL NJ 08034-1925




CARLA CORPORATION                        CAROL J PETERSON                        CAROL SCHUETTE
PO BOX 14192                             3146B FARNUM DR                         13230 KERRY LANE
EAST PROVIDENCE RI 02914-0192            EAGAN MN 55121-1921                     EDEN PRAIRIE MN 55346-3140




CAROLINE BASSETT                         CARRIE BELL                             CATHERINE R KRUSE
4042 ABBOT AVE S                         17038 SADDLE WOOD                       7692 SOUTH BAY DRIVE
MINNEAPOLIS MN 55410-1001                MINNETONKA MN 55345-2680                BLOOMINGTON MN 55438-2900




CATHERINE ZIMBA                          CATHY KRUSE                             CATIE SCHUMAN
5454 MAYVIEW ROAD                        7692 SOUTH BAY DRIVE                    29228 VALLEY VIEW ROAD
MINNETONKA MN 55345-5935                 BLOOMINGTON MN 55438-2900               EDEN PRAIRIE MN 55346




                                         CM/ECF E-SERVICE
CENTRAL TELEPHONE SALES SERV             (+) CHARDONNAY DIAMONDS LLC             CHARLOTTE OHANLON
12857 INDUSTRIAL PARK BLVD               7 EAST HURON STREET                     826 9TH STREET NW
MINNEAPOLIS MN 55441-3910                CHICAGO IL 60611-2290                   ROCHESTER MN 55901-2660
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   7 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

JPMORGAN CHASE BANK N A                  CHERIE ZACHARY                          CINDY WIZNER
BANKRUPTCY MAIL INTAKE TEAM              10223 UPTON PLACE                       8970 HOLLOWAY ROAD
700 KANSAS LANE FLOOR 01                 BLOOMINGTON MN 55431-2879               EDEN PRAIRIE MN 55347-2425
MONROE LA 71203-4774




CITY PAGES                               CLAIRE WHITE                            CONNOISSEURS CORP
PO BOX 790445                            543 SAXONY COURT                        17 PRESIDENTIAL WAY
SAINT LOUIS MO 63179-0445                CHASKA MN 55318-1471                    WOBURN MA 01801-1040




CORPORATE FOUR INSURANCE                 CORRIN ROBINSON                         CULLIGAN
7220 METRO BLVD                          249 6TH ST NE                           DEPT 8511
EDINA MN 55439-2133                      MINNEAPOLIS MN 55413-4202               PO BOX 77043
                                                                                 MINNEAPOLIS MN 55480-7743




DAVID MELDAHL CARLSON                    DEBRA CHESEN                            DIANE YURECKO
1003 BOSTON HILL ROAD                    7507 HAROLD AVENUE                      9326 COLORADO RD
EAGAN MN 55123-1539                      GOLDEN VALLEY MN 55427-4858             BLOOMINGTON MN 55438-1506




DOUGLAS J EDWARDS                        DAVI J WAGERS                           DAVID M CARLSON
22038 WILD RIDGE ROAD                    DAVID WAGERS CO CHARLES DAISY           1003 BOSTON HILL ROAD
ALBERT LEA MN 56007-4931                 300 FORD ROAD 5                         EAGAN MN 55123-1539
                                         ST LOUIS PARK MN 55426-4806




DAVID YOUNG                              DEDE YURECKO                            DEBBIE CHESEN
13943 BIRCHWOOD AVE                      9326 COLORADO RD                        7507 HAROLD AVE
ROSEMOUNT MN 55068-3584                  BLOOMINGTON MN 55438-1506               GOLDEN VALLEY MN 55427-4858




DEBORAH CLARK MATHEWS                    DEBRA ARONE                             DIANE LOUISE HARAYDA
6948 CAVANAUGH GREEN                     9724 XERXES ROAD                        6701 THOMAS AVE S
ROCKFORD MN                              BLOOMINGTON MN 55431-2466               RICHFIELD MN 55423-1958
55373
ROCKFORD MN 55373-9521




DONNA BECK                               DOUGLAS EDWARDS                         DOVES
4700 LINWOOD CIRCLE                      22038 WILDRIDGE RD                      98 CUTTERMILL RD
GREENWOOD MN 55331-9296                  ALBERT LEA MN 56007-4931                SUITE 493
                                                                                 GREAT NECK NY 11021-3006




EATON HUDSON JEWELRY ADVISERS            EFILIGREE INC                           ELEMENT TECHNOLOGIES LLC
3015 DUNES WEST BLVD                     PO BOX 1588                             4470 W 78TH ST CIRCLE
SUITE 201                                MORRISTOWN NJ 07962-1588                SUITE 200
MOUNT PLEASANT SC 29466-8218                                                     BLOOMINGTON MN 55435-5419
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   8 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

ELITE DESIGN INC                         ELITE PROTECTIVE SERVICES INC           ELLEN HAWKINSON
424 SUNSET DRIVE                         PO BOX 117                              623 N 8TH AVE
HALLANDALE FL 33009-6540                 NEW LONDON MN 56273-0117                PMB 184
                                                                                 STURGEON BAY WI 54235-2131




EMILY HAUGH                              ERIC WATKINS                            ERIN E BRYAN
301 14TH AVE N                           188 AMHERST STREET                      DORSEY WHITNEY LLP
HOPKINS MN 55343-7353                    SAINT PAUL MN 55105-1912                50 SOUTH SIXTH ST SUITE 1500
                                                                                 MINNEAPOLIS MN 55402-1553




ERIN M BARCLAY                           FIRST NATIONAL BANK OMAHA               FRANK SUNBERG
3811 WOODBINE STREET                     PO BOX 2557                             3209 GALLERIA
CHEVY CHASE MD 20815-4958                OMAHA NE 68103-2557                     1403
                                                                                 MINNEAPOLIS MN 55435-2553




FREDERICK GOLDMAN INC                    FREIDA ROTHMAN                          GARY JOHNSON
55 HARTZ WAY                             80 39TH STREET                          7310 YORK AVE S
SECAUCUS NJ 07094-2425                   SUITE 601-23                            201
                                         BROOKLYN NY 11232-2604                  EDINA MN 55435-4729




GABRIELLE CASEY                          GAIL BERMAN                             GALLERIA SHOPPING CENTER LLC
1360 UNIVERSITY AVE 104420               11915 ST ALBANS HOLLOW DR               62810 COLLECTION CENTER DRIVE
ST PAUL MN 55104-4086                    MINNETONKA MN 55305-3983                CHICAGO IL 60693-6281




                                         CM/ECF E-SERVICE
GAYLE MEYER                              (+) GEMCO                               GEMS ONE CORPORATION
8001 33RD AVE S                          1660 SOUTH HIGHWAY100                   16 WEST 46TH STREET
D468                                     SUITE 578                               NEW YORK NY 10036-4503
BLOOMINGTON MN 55425-4639                ST LOUIS PARK MN 55416-1566




GREGG EGGINTON                           GRETCHEN COHENOUR                       HAMILTON USA
18327 NICKLAUS WAY                       609 W 77TH ST                           PO BOX 72476161
EDEN PRAIRIE MN 55347-3440               WINONA MN 55987                         PHILADELPHIA PA 19170-6161




HANSEN CUSTOM JEWELERS                   HARVEY WEISS                            HELEN WINDER
6440 FLYING CLOUD DR                     11988 PENDLETON COURT                   6533 PAMELL AVE
115                                      EDEN PRAIRIE MN 55347-4945              EDINA MN 55435
EDEN PRAIRIE MN 55344-3321




                                                                                 CM/ECF E-SERVICE
I REISS                                  IREISS CO INC                           (+) IPFS CORPORATION
45 NORTH STATION PLAZA                   45 N STATION PLAZA                      30 MONTGOMERY STREET
SUITE 406                                SUITE 406                               SUITE 501
GREAT NECK NY 11021-5011                 GREAT NECK NY 11021-5011                JERSEY CITY NJ 07302-3821
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF Document       PageELECTRONIC
                                             E-SERVICE" RECEIVED   9 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

INDOFF INC                               JEAN JOHNSON                            JOLEEN M MOEN
PO BOX 842808                            9332 80TH AVE SW                        790 WOODLAND DRIVE SE
KANSAS CITY MO 64184-2808                STEWARTVILLE MN 55976-8207              FOREST LAKE MN 55025-1622




JORDAN ALAN LARSEN                       JOSEPH YURECKO                          JOSEPH YUREKO
504 SOUTH 7TH ST                         JOE YURECKO                             315 CLOVER LEAF DRIVE
OLIVIA MN 56277-1582                     315 CLOVERLEAF DR                       GOLDEN VALLEY MN 55422-5106
                                         GOLDEN VALLEY MN 55422-5106




JUDITH H FREEBERG                        JACKIE GOLDARIS                         JAMES CONWAY
8624 PINE HILL ROAD                      5701 WYCLIFFE ROAD                      4075 W 51ST ST
BLOOMINGTON MN 55438-1340                EDINA MN 55436-2264                     209
                                                                                 EDINA MN 55424-1410




JANET DOUGLAS                            JANET POKORNY                           JAYNE KENNELLY
5513 COUNTRYSIDE ROAD                    20329 ISLANDVIEW CIRCLE                 14207 GLEN LAKE DR
EDINA MN 55436-2503                      LAKEVILLE MN 55044-4921                 MINNETONKA MN 55345-4978




JEANNE KENADY                            JEFF YURECKO                            JEFFREY C ROBBINS ESQ
3964 PRINCETON AVE                       4532 RUTLEDGE AVE                       AVISEN
ST LOUIS PARK MN 55416-3019              EDINA MN 55436-1419                     901 MARQUETTE AVE SUITE 1675
                                                                                 MINNEAPOLIS MN 55402-3275




JENNELLE R GOOODRIE                      JENNELLE R GOODRIE                      JENNIFER SIMON
10500 VIRGINIA CIR                       10500 VIRGINIA CIR                      3209 GALLERIA
BLOOMINGTON MN 55438-2022                BLOOMINGTON MN 55438-2022               1701
                                                                                 EDINA MN 55435-2556




JESSICA DANLER                           JESSICA POTTS                           JEWELERS MUTUAL INSURANCE
14850 GILLASPIE RD                       320 EAST 152ND ST                       25804 NETWORK PLACE
WAMEGO KS 66547-9343                     BURNSVILLE MN 55306-5008                CHICAGO IL 60673-1258




JEWELERS SERVICE CO INC                  JEWELRY WORKS LLC                       JO MUNDY
1300 GODWARD ST NE                       2502 HILLSBORO AVE N                    5500 GROVE STREET
MINNEAPOLIS MN 55413-1741                GOLDEN VALLEY MN 55427-3107             EDINA MN 55436-2212




JODY KURT HARDER                         JOLEEN MOEN                             JOYCE SWANSON
2202 CEDAR KNOLL COURT                   790 WOODLAND DR SE                      249 INTERLACHEN ROAD
BEL AIR MARYLAND 21015-6428              FOREST LAKE MN 55025-1622               HOPKINS MN 55343-8525
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  10 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

JULIA JEVNICK                            JULIE JEVNICK                           KAREN M TATE
3508 IVY PLACE                           9487 MCGEE WAY                          6315 JAMES AVENUE SOUTH
WAYZATA MN 55391-9746                    EDEN PRAIRIE MN 55347-3494              RICHFIELD MN 55423-1229




KATHLEEN DEYOUNG                         KELLI M DALY                            KENNETH J ROBINSON
5224 KNOX S                              5520 GIRARD AVE S                       11383 ENTREVAUX DRIVE
MPLS MN 55419-1042                       MPLS MN 55419-1651                      EDEN PRAIRIE MN 55347-2862




KIR                                      KONSTANTINO INC                         KAREN J DEKRO
6525 GUN PARK DR                         CO DAVID H WANDER ESQ                   4226 HARRIET AVE S
SUITE 370-413                            DAVIDOFF HUTCHER CITRON LLP             MINNEAPOLIS MN 55409-1836
BOULDER CO 80301-3346                    605 THIRD AVE
                                         NEW YORK NY 10158-3499




KAREN MOODY                              KAREN QUIST                             KAREN TATE
2505 SKYBLUE CT                          3417 BRYANT AVE S                       6315 JAMES AVE
WHITE BEAR LAKE MN 55110-4770            MINNEAPOLIS MN 55408-4111               RICHFIELD MN 55423-1229




KATE MAYBERRY                            KATE WALLIN                             KATE WALTERS
PO BOX 15                                1950 GRANT ALCOVE                       18986 FIRETHORN PT
HAYWARD WI 54843-0015                    EAGAN MN 55122-2458                     EDEN PRAIRIE MN 55347-2106




KATHERINE REYNOLDS                       KATHY WINNICK                           KELLI WENTZ
23 HIGHVIEW TERRACE                      4680 OLD KENT ROAD                      3641 422ND AVE S
BLOOMFIELD NJ 07003-3121                 DEEPHAVEN MN 55331-9267                 MINNEAPOLIS MN 55406




KERI SMASAL                              KEVIN DYBAL                             KEVIN DYBDAL
9607 CHICAGO AVE S                       793 HAVENVIEW CT                        793 HAVENVIEW CT
BLOOMINGTON MN 55420-4524                MENDOTA HEIGHTS MN 55120-1800           MENDOTA HEIGHTS MN 55120-1800




                                                                                 CM/ECF E-SERVICE
KIM LEE                                  KONSTANTINO                             (+) LDM COMPANY
14350 ROBIN ROAD NE                      3315 N 124TH ST                         4517 MINNETONKA BLVD
PRIOR LAKE MN 55372-1292                 SUITE N                                 STE 300
                                         BROOKFIELD WI 53005-3105                MINNEAPOLIS MN 55416-5411




LORI SANDBERG                            LAI CHING WOO                           LAPP LIBRA THOMSON
PO BOX 1125                              16965 GALLEON CIRCLE                    120 S 6TH ST
CHANHASSEN MN 55317-1125                 ROSEMOUNT MN 55068-1993                 SUITE 2500
                                                                                 MINNEAPOLIS MN 55402-5155
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  11 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

LAUREN GJOVIG                            LAVENDER MEDIA INC                        LEDDEL DESIGNS
1215 HILLCOURT                           7701 YORK AVE S                           675 MARINERS ISLAND BLVD
WILLISTON ND 58801                       SUITE 225                                 400
                                         EDINA MN 55435-5884                       SAN MATEO CA 94404-1062




LETHERT SKWIRA SCHULTZ                   LINDA GARETZ                              LINDA R GARETZ
170 E SEVENTH PLACE                      6300 YORK AVE S                           6300 YORK AVE S
SUITE 100                                102                                       102
SAINT PAUL MN 55101-2361                 EDINA MN 55435-2287                       EDINA MN 55435-2287




LINDA SCHILTZ                            LINDA STANDAGE                            LINDA THIELEN
11957 TIFFANY LANE                       93846 VIKING WAY                          11201 INDEPENDENCE AVE
EDEN PRAIRIE MN 55344-5384               STURGEON LAKE MN 55783-3534               CHAMPLIN MN 55316-3119




LINEA BAUSSAN                            LISA A ESTLOW                             LISA ERICKSON
265 CESAR CHAVEZ ST                      100 SHASTA CIR W                          3225 W 38TH ST
SAINT PAUL MN 55107-2352                 CHANHASSEN MN 55317-9470                  MINNEAPOLIS MN 55410-1158




LISA ESTLOW                              LORI SCHAAR                               LYNNE ASPNES
100 SHASTA CIRCLE                        PO BOX 1125 CHANHASSEN                    PO BOX 261
CHANHASSEN MN 55317-9470                 CHANHASSEN MN 55317-1125                  PETOSKEY MI 49770-0261




MARTHA EK BELTZ                          MINNEAPOLIS GEMOLOGICAL SERVICES          MAD MONKEY MEDIA
12415 TANAGER DR NW                      CO CARL WEIMER                            PO BOX 302
GIG HARBOR WA 98332-7865                 1316 LIBERTY CT                           SAINT MICHAEL MN 55376-0302
                                         NORTHFIELD MN 55057-2915




MAGGIE HENJUM                            MARGARET BUCHANAN                         MARGARET KENNEALLY
3224 WEBSTER AVE                         5400 VERNON AVE S                         6220 W 34TH ST
ST LOUIS PARK MN 55416-2131              5400 VERNON AVE S APT 301 MN 55436-2341   1
                                                                                   ST LOUIS PARK MN 55416-2078




MARGARET MACRAE                          MARGARET MARSH                            MARGARET THOMAS
4940 DODD ROAD                           526 COUNTY ROAD 9 SE                      267 WEAVER ST
SAINT PAUL MN 55123-2350                 WILLMAR MN 56201-4749                     MANKATO MN 56001-4664




MARILYN J RUDD                           MARILYN PALMER                            MARILYN AND BILL KUEHL
141 EAST 105TH STREET CIR                1 RIVERCREST LANE                         1524 CREEK LANE
MINNEAPOLIS MN 55420-5309                STILLWATER MN 55082-4258                  NORTHFIELD MN 55057-3403
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  12 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

MARLENE PAULEY                           MARSHA SHOTLEY                          MARSHA UNTHANK
5700 DUNCAN LANE                         13928 21ST ST N                         1014 W 53RD ST
EDINA MN 55436-1604                      STILLWATER MN 55082-1502                MINNEAPOLIS MN 55419-1166




MARTI BELTZ                              MARY ANN CAMPO                          MARY BARND
1901 PENN AVE                            510 W 53RD ST                           413 E 99TH ST
MINNEAPOLIS MN 55405-2210                MINNEAPOLIS MN 55419-1225               BLOOMINGTON MN 55420-4951




MARY JANE HASCHIG                        MARY JEANNE LEVITT                      MARY SONNEN
4909 STEEPLECHASE CT                     1999 WELLSLEY AVE                       5920 OSGOOD ST S
EAGAN MN 55122-3046                      SAINT PAUL MN 55105-1619                AFTON MN 55001-9679




MAXINE JEFFRIS                           MELANIE TSCHIDA                         MERYLL PAGE
6629 LOGAN AVE S                         1134 IVY HILL DR                        2825 MONTERY PARKWAY
RICHFIELD MN 55423-2164                  MENDOTA HEIGHTS MN 55118-1829           ST LOUIS PARK MN 55416-3959




MICHAEL BONDANZA INC                     MICHAEL HENDERSON                       MIMI BAKER
10 EAST 36TH ST                          2783 WAGON WHEEL CURVE                  3900 W 25TH ST
NEW YORK NY 10016-3302                   CHASKA MN 55318-1580                    MINNEAPOLIS MN 55416-3865




MINNEAPOLIS GEMOLOGICAL SERV             MOORE CREATIVE TALENT                   NSP DBAXCEL ENERGY
1316 LIBERTY COURT                       3130 EXCELSIOR BLVD                     PO BOX 9477
NORTHFIELD MN 55057-2915                 MINNEAPOLIS MN 55416-4667               MINNEAPOLIS MN 55484-0001




NAMBE                                    NANCI KNOTT CO                          NANCY HEINERSCHEID
200 W DEVARGAS ST                        280 SHEFFIELD ST                        3116 W LAKE ST
SUITE B                                  MOUNTAINSIDE NJ 07092-2328              313
SANTA FE NM 87501-2643                                                           MINNEAPOLIS MN 55416-5258




                                                                                 INTERNATIONAL
NANCY MCDANIELS                          NANTAWAN LEWIS                          NEW ITALIAN ART
1938 SHERIDAN AVE                        1225 LASALLE AVE                        VIA TRIESTE 615048
SAINT PAUL MN 55116-2657                 2104                                    VALENZA ITALY
                                         MINNEAPOLIS MN 55403-2332




NICOLE J PAULBICK                        NICOLE J PAULBICK                       ODELIA JEWELRY
238 CRETIN AVENUE SOUTH 2                238 CRETIN AVE S                        62 W 47TH ST
SAINT PAUL MN 55105-1259                 2                                       SUITE 601
                                         SAINT PAUL MN 55105-1259                NEW YORK CITY NY 10036-3201
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  13 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

OSCAR HEYMAN BROTHERS INC                 PAULA MURRAY                              PENELOPE STEVEN RAKES
501 MADISON AVE                           710 KELSEY AVENUE 204                     6201 MILDRED AVE
NEW YORK CITY NY 10022-5676               CLEARWATER MN 55320-1321                  EDINA MN 55436-2606




PREFERRED ONE INSURANCE                   PARCEL PRO LLC                            PAT DAY
COMMERCIAL COLLECTORS INC                 PO BOX 419398                             10632 UTICA ROAD
PO BOX 337                                BOSTON MA 02241-9398                      BLOOMINGTON MN 55437-2854
MONTROSE MN 55363-0337




PATRICIA EBBERT                           PAULA MURRAY                              PAWNWORKS
3806 ABBOTT AVE S                         725 MINNESOTA STREET                      1301 RIVERWOOD DR
MINNEAPOLIS MN 55410-1035                 MONTICELLO MN 55362-5800                  UNIT 1
                                                                                    BURNSVILLE MN 55337-1547




PITNEY BOWES GLOBAL FINANCIAL SERVICES    PLASTICREST PRODUCTS INC                  PRECIOUS JEWELRY
LLC                                       4519 W HARRISON ST                        PO BOX 5381
27 WATERVIEW DRIVE                        CHICAGO IL 60624-3099                     NEW YORK NY 10185-5381
SHELTON CT 06484-4301




RQC LTD                                   REBECCA M BJORNSON                        REBECCA M BJORNSON
370 S YOUNGS ROAD                         5343 PORTLAND AVENUE SOUTH                5343 PORTLAND AVE
WILLIAMSVILLE NY 14221-7092               MINNEAPOLIS MN 55417-1722                 MINNEAPOLIS MN 55417-1722




RENEE LINDQUIST                           RICHARD DAHLIN                            RICHARD L DAHLIN
8680 MAGNOLIA CT                          4652 BLUEBELL TRAIL N                     4652 BLUEBELL TRAIL N
212                                       MEDINA MN 55340-4573                      MEDINA MN 55340-4573
EDEN PRAIRIE MN 55344-6677




RIO GRANDE                                ROBERT C KLEIN ASSOC                      ROBERT J STRUYK TRUSTEE
7500 BLUEWATER ROAD NW                    8900 PENN AVE S                           DORSEY WHITNEY
ALBUQUERQUE NM 87121-1962                 SUITE 101                                 401 E EIGHTH ST SUITE 319
                                          MINNEAPOLIS MN 55431-2099                 SIOUX FALLS SD 57103-7031




ROBIN YOUNG                               ROFFERS GROUP LLC                         ROGER POMEROY
4184 CAVANAUGH DRIVE                      218 WASHINGON AVE N                       8050 PENNSYLVANIA RD
HAMEL MN 55340-5100                       SUITE 220                                 BLOOMINGTON MN 55438-1135
                                          MINNEAPOLIS MN 55401-2215




RUTH A AND RAYMOND A REISTER CHARITABLE   RUTH A AND RAYMOND A REISTER CHARITABLE   RUTH LORDAN
TR                                        TR                                        6453 BARRIE ROAD
401 E 8TH ST                              ERIN BRYAN ESQ                            EDINA MN 55435-2301
SUITE 319                                 DORSEY WHITNEY LLP
SIOUX FALLS SD 57103-7031                 50 SOUTH SIXTH STREET SUITE 1500
                                          MINNEAPOLIS MN 55402-1553
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  14 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

S KASHI                                  SARAH SIVRIGHT                          SCOTT A HOLDAHL
175 GREAT NECK ROAD                      5051 DREW AVE S                         705 E 57TH ST
SUITE 204                                MINNEAPOLIS MN 55410-2026               MINNEAPOLIS MN 55417-2424
GREAT NECK NY 11021-3313




SOMERSET MFG INC                         SUSAN BEISANG                           SALLY BRUTGER
36 GLEN COVE ROAD                        4 FALCON LANE                           7314 PENN AVE S
ROSLYN HEIGHTS NY 11577-1703             NORTH OAKS MN 55127-6317                RICHFIELD MN 55423-2821




SALLY R BRUTGER                          SANDI CALVELAGE                         SARAH ROCKLER
7314 PENN AVE S                          10727 LINDAHL BLUFFS TRAIL              2950 DEAN PARKWAY APT 1901
RICHFIELD MN 55423-2821                  BLOOMINGTON MN 55420-5652               MINNEAPOLIS MN 55416-4428




SCOTT BROWN                              SCOTT H RUDD                            SHARON CAREY
4132 VERNON AVE S                        7300 GALLAGHER DRIVE                    5237 16TH AVE S
STE 207                                  APT 311                                 MINNEAPOLIS MN 55417-1813
ST LOUIS PARK MN 55416-3193              EDINA MN 55435-3104




SHEILA HAGSTROM                          SIMON G JEWELRY INC                     SIMON G
10391 108TH PLACE N                      WILLIAM J STAVOLE                       528 STATE ST
MAPLE GROVE MN 55369-2638                TUCKER ELLIS LLP                        GLENDALE CA 91203-1524
                                         950 MAIN AVENUE SUITE 1100
                                         CLEVELAND OH 44113-7213




SOFER JEWELRY LLC                        SOFER JEWELRY LLC                       SOMERSET MANUFACTURING
65 ROOSEVELT AVENUE                      555 FIFTH AVE                           36 GLEN COVE ROAD
SUITE 103A                               NEW YORK NY 10017-2416                  EAST HILLS NY 11577-1703
VALLEY STREAM NY 11581-1106




SPARK CREATIONS INC                      STACIE OLSON                            STAR TRIBUNE
10 W 46TH ST                             5300 FARLEY AVE SE                      650 3RD AVE S
NEW YORK NY 10036-4515                   DELANO MN 55328-8156                    SUITE 1300
                                                                                 MINNEAPOLIS MN 55488-0002




STARDUST DESIGN                          STEVEN I HILSENRATH                     STRINGING BY LUCY
550 SOUTH HILL ST                        65 ROOSEVELT AVENUE                     8850 RIVER HEIGHTS WAY
SUITE 967                                SUITE 103A                              INVER GROVE HEIGHTS MN 55076-3478
LOS ANGELES CA 90013-2429                VALLEY STREAM NY 11581-1106




SUSAN ENGELKING                          SUSAN HAYNES                            SUSAN K ENGELKING
565 EBEN COURT                           CO KATHY SANDLIN                        565 EBEN COURT
STILLWATER MN 55082-3702                 9324 PARK AVENUE SOUTH                  STILLWATER MN 55082-3702
                                         BLOOMINGTON MN 55420-3835
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  15 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

SUSAN MCINTOSH                           SUSAN SCHAEFER                          SUSAN USTIPAK
1405 NE 4TH PLACE                        1920 1ST STREET SOUTH                   6301 UPPER 44TH ST N
FORT LAUDERDALE FL 33301-1371            1806                                    SAINT PAUL MN 55128-2519
                                         MINNEAPOLIS MN 55454-1270




TAMMY SCHOENROCK                         TARA CLARK                              TARYN NELSON
26820 WOODLANDS PKWY                     4808 ROLLING GREEN PKWY                 514 AMERICAS WAY 5751
ZIMMERMAN MN 55398-7603                  EDINA MN 55436-1348                     BOX ELDER SD 57719-7600




THE ESTATE OF FRANKLIN S SUNBERG         TAMMY SCHOENROCK NEILSON                TARYN NELSON
CO MARK A SUNBERG                        26820 WOODLANDS PKWY                    1915 CASA DEL RIO
17 MERILANE AVENUE                       ZIMMERMAN MN 55398-7603                 194
EDINA MN 55436-1335                                                              BENSON AZ 85602-7539




TAVA CLARK                               TENNIE CHUBB                            TENNIE L CHUBB
4808 ROLLING GREEN PARKWAY               13432 WAHBURN AVENUE S                  13432 WASHBURN AVE S
EDINA MN 55436-1348                      BURNSVILLE MN 55337-2193                BURNSVILLE MN 55337-2193




TERESA FLEMING                           THOMAS W VON KUSTER JR                  TOM GREENSHIELDS
4035 WEST 65TH STREET                    5413 WOODCREST DR                       2920 HIGHLAND CT
122                                      MPLS MN 55424-1649                      MOUND MN 55364-8500
EDINA MN 55435-1749




TRANS ALARM INC                          TRAVELERS BUSINESS INSURANCE            TWIN CITY STAFFING
PO BOX 776146                            PO BOX 660317                           PO BOX 120474
CHICAGO IL 60677-6146                    DALLAS TX 75266-0317                    NEW BRIGHTON MN 55112-0018




                                         CM/ECF E-SERVICE
US BANK                                  (+) US TRUSTEE                          VICKY SLOMIANY
PO BOX 5229                              1015 US COURTHOUSE                      4604 BRUCE AVE
CINCINNATI OH 45201-5229                 300 S 4TH ST                            EDINA MN 55424-1123
                                         MINNEAPOLIS MN 55415-3070




VINOANDES LLC                            WILLIAM AND MARILYN KUEHL               WALTER DONNELLY
5127 IRVING AVENUE SOUTH                 1524 CREEK LANE                         6 ACADEMY WAY S
MINNEAPOLIS MN 55419                     NORTHFIELD MN 55057-3403                SAINT PETERSBURG FL 33711-5130
MINNEAPOLIS MN 55419-1125




WELLS FARGO VENDOR FINANCIAL SERVICES    WENDY LEGGE                             WILLIAM J STAVOLE
LLC                                      4100 COFFMAN LANE                       TUCKER ELLIS LLP
ATTN BANKRUPTCY ADMIN                    MINNEAPOLIS MN 55406-3644               950 MAIN AVENUE SUITE 1100
PO BOX 13708                                                                     CLEVELAND OH 44113-7213
MACON GA 31208-3708
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 213SERVED
                                            Filed
                                                VIA02/09/21
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/09/21 16:23:06    Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECFDocument        PageELECTRONIC
                                             E-SERVICE" RECEIVED  16 of 20 NOTICE THROUGH THE CM/ECF SYSTEM

WILLSON DECLARATION OF TRUST             YEDDA MARKS                             ZINA
CO WENDY LEGGE                           4508 GARRISON LANE                      470 BEVERLY DRIVE
4100 COFFMAN LANE                        EDINA MN 55424-1847                     BEVERLY HILLS CA 90212-4402
MINNEAPOLIS MN 55406-3644




                                         CM/ECF E-SERVICE
CHAD A KELSCH                            (+) IPFS CORPORATION CHANDLER           JOHN D LAMEY III
KELSCH LAW FIRM PA                       LISA RENEE CHANDLER                     980 INWOOD AVENUE NORTH
3350 ANNAPOLIS LANE N                    30 MONTGOMERY STREET                    OAKDALE MN 55128-6625
STE C                                    SUITE 501
PLYMOUTH MN 55447-5389                   JERSEY CITY NJ 07302-3821



CM/ECF E-SERVICE
(+) NAUNI JO MANTY                       RENEE LINDQUIST                         RALPH V MITCHELL
MANTY ASSOCIATES PA                      8680 MAGNOLIA TRAIL 212                 LAPP LIBRA THOMSON STOEBNER PUSCH
150 SOUTH FIFTH STREET                   EDEN PRAIRIE MN 55344-6677              120 SOUTH 6TH STREET SUITE 2500
SUITE 3125                                                                       MINNEAPOLIS MN 55402-5155
MINNEAPOLIS MN 55402-4221
THE FOLLOWINGCase  19-40658
              ENTITIES          Doc
                       WERE SERVED VIA213   Filed 02/09/21
                                       THE "CM/ECF             Entered
                                                   E-SERVICE" THROUGH THE02/09/21  16:23:06
                                                                          UNITED STATES        Desc
                                                                                        BANKRUPTCY    MainNOTICE
                                                                                                   COURT'S
OF ELECTRONIC FILING ("NEF")SYSTEM.         Document        Page 17 of 20
(Interested Party)                       (U.S. Trustee)                          (Accountant)
Wells Fargo Vendor Financial Serv, LLC   US Trustee                              TIBBLE & WESLER, CPA PC
fka GE Gapital Information Tech          1015 US Courthouse                      2813 W MAIN
Solutions                                300 S 4th St                            KALAMAZOO, MI 49006
c/o a Ricoh USA Program fdba Ikon        Minneapolis, MN 55415
Financ
PO Box 13708                             ustpregion12.mn.ecf@usdoj.gov
Macon, GA 31208-3708




(Trustee)                                (Trustee)                               Scheherazade, Inc.
John R. Stoebner                         Randall L. Seaver                       3181 West 69th Street
Lapp, Libra, Stoebner & Pusch,           12400 Portland Avenue South             Edina, MN 55438
Chartered                                Suite 132                               Tax ID / EIN: XX-XXXXXXX
120 South Sixth Street                   Burnsville, MN 55337                    (Debtor 1)
Suite 2500                                                                       represented by:
Minneapolis, MN 55402                    rseaver@fssklaw.com                     Chad A. Kelsch
represented by:                                                                  Kelsch Law Firm PA
John R. Stoebner                                                                 3350 Annapolis Lane N
Lapp, Libra, Stoebner & Pusch,                                                   Ste C
Chartered                                                                        Plymouth, MN 55447
120 South Sixth Street
Suite 2500                                                                       chad@kelschlawfirm.com
Minneapolis, MN 55402

jstoebner@lapplibra.com



(Creditor)                               (Creditor)                              (Interested Party)
JOYCE SWANSON                            RENEE LINDQUIST                         Ralph V. Mitchell
249 INTERLACHEN ROAD                     8680 MAGNOLIA TRAIL # 212               Lapp, Libra, Thomson, Stoebner & Pusch
HOPKINS, MN 55343                        EDEN PRAIRIE, MN 55344                  120 South 6th Street, Suite 2500
                                                                                 Minneapolis,, MN 55402
                                                                                 represented by:
                                                                                 Ralph Mitchell
                                                                                 Lapp, Libra, Stoebner & Pusch
                                                                                 120 S 6th Street
                                                                                 Suite 2500
                                                                                 Minneapolis, MN 55402

                                                                                 rmitchell@lapplibra.com




Richard J. Reding                        Joseph T Moldovan                       David J Kozlowski
ASK LLP                                  Morrison Cohen, LLP                     Morrison Cohen, LLP
2600 Eagan Woods Dr                      909 Third Ave                           909 Third Ave
Ste 400                                  New York, NY 10022                      New York, NY 10022
St Paul, MN 55121

rreding@askllp.com
THE FOLLOWINGCase  19-40658
              ENTITIES          Doc
                       WERE SERVED VIA213   Filed 02/09/21
                                       THE "CM/ECF             Entered
                                                   E-SERVICE" THROUGH THE02/09/21  16:23:06
                                                                          UNITED STATES        Desc
                                                                                        BANKRUPTCY    MainNOTICE
                                                                                                   COURT'S
OF ELECTRONIC FILING ("NEF")SYSTEM.         Document        Page 18 of 20
(Interested Party)                       Mary F. Sieling                         Manty & Associates PA
Michael Bondanza, Inc.                   Manty & Associates P A                  150 South Fifth Street
c/o Morrison Cohen, LLP                  150 South Fifth Street                  Suite 3125
909 Third Avenue                         Suite 3125                              Minneapolis, MN 55402
New York, NY 10022                       Minneapolis, MN 55402
represented by:                                                                  ecf@mantylaw.com
Robert K Dakis                           mary@mantylaw.com
Morrison Cohen, LLP
909 Third Ave
New York, NY 10022

bankruptcy@morrisoncohen.com




Nauni Jo Manty                           (Trustee)                               (Creditor)
Manty & Associates PA                    Nauni Jo Manty                          RENEE LINDQUIST
401 Second Avenue North                  Manty & Associates PA                   8680 MAGNOLIA TRAIL #212
Suite 400                                150 South Fifth Street                  EDEN PRAIRIE, MN 55344
Minneapolis, MN 55401                    Suite 3125
                                         Minneapolis, MN 55402
ecf@mantylaw.com                         represented by:
                                         Nauni J. Manty
                                         Manty & Associates PA
                                         150 South Fifth Street
                                         Suite 3125
                                         Minneapolis, MN 55402

                                         ecf@mantylaw.com




(Interested Party)                       (Interested Party)                      Andrew A Green
LDM Company                              JOHN D LAMEY, III                       Cottrell Green PA
Suite 300                                980 INWOOD AVENUE NORTH                 2287 Waters Dr
4517 Minnetonka Blvd                     OAKDALE, MN 55128                       Mendota Heights, MN 55120-1363
St. Louis Park, MN 55416United States    represented by:
represented by:                          John D. Lamey, III                      andrew@cottrelllawfirm.com
Adam Altman                              Lamey Law Firm, P.A.
Altman and Izek                          980 Inwood Ave N
901 N 3rd St                             Oakdale, MN 55128
Ste 140
Minneapolis, MN 55401                    bankrupt@lameylaw.com

adam@altmanizek.com




(Interested Party)                       (Interested Party)                      (Interested Party)
K Takahashi & Co Inc                     Barbara Hamilton-Sustad                 Gemco International Inc
250 E 54th St Apt 12D                    represented by:                         St Louis Park, MN 55416-1566
New York, NY 10022-4812                  Jeffrey D. Klobucar                     represented by:
represented by:                          Bassford Remele, P.A.                   William G. Cottrell
William G. Cottrell                      100 South 5th Street                    Cottrell Law Firm, P.A.
Cottrell Law Firm, P.A.                  Suite 1500                              2287 Waters Drive
2287 Waters Drive                        Minneapolis, MN 55402                   Mendota Heights, MN 55120-1363
Mendota Heights, MN 55120-1363
                                         jklobucar@bassford.com                  becca@cottrelllawfirm.com
becca@cottrelllawfirm.com
THE FOLLOWINGCase  19-40658
              ENTITIES          Doc
                       WERE SERVED VIA213   Filed 02/09/21
                                       THE "CM/ECF             Entered
                                                   E-SERVICE" THROUGH THE02/09/21  16:23:06
                                                                          UNITED STATES        Desc
                                                                                        BANKRUPTCY    MainNOTICE
                                                                                                   COURT'S
OF ELECTRONIC FILING ("NEF")SYSTEM.         Document        Page 19 of 20
(Interested Party)                       Andrew J. Glasnovich                    (Interested Party)
Galleria Shopping Center, LLC            Stinson Leonard Street                  Estate of Frank S. Sunberg
c/o Faegre Baker Daniels LLP             50 South Sixth Street                   represented by:
Attn: Colin Dougherty                    Suite 2600                              Benjamin J. Court
90 South 7th St Ste 2200                 Minneapolis, MN 55402                   Stinson LLP
Minneapolis, MN 55402                                                            50 South Sixth Street
represented by:                          andrew.glasnovich@stinson.com           Suite 2600
Colin F Dougherty                                                                Minneapolis, MN 55402
Faegre Drinker Biddle & Reath LLP
90 S 7th St                                                                      benjamin.court@stinson.com
Ste 2200
Minneapolis, MN 55402

colin.dougherty@faegredrinker.com
THE FOLLOWINGCase  19-40658
              ENTITIES          Doc
                       WERE SERVED VIA213   Filed 02/09/21
                                       THE "CM/ECF             Entered
                                                   E-SERVICE" THROUGH THE02/09/21  16:23:06
                                                                          UNITED STATES        Desc
                                                                                        BANKRUPTCY    MainNOTICE
                                                                                                   COURT'S
OF ELECTRONIC FILING ("NEF")SYSTEM.         Document        Page 20 of 20
Eaton Hudson, Inc                        EMBELLIR GALLERY OF GEMS                (Interested Party)
3015 Dunes W Blvd                        750 MAIN ST                             Chardonnay Diamonds LLC
Ste 201                                  STE 111                                 represented by:
Mount Pleasant, SC 29466                 MENDOTA HEIGHTS, MN 55118               George E. Warner, Jr.
(Auctioneer)                             (Agent)                                 Warner Law, LLC
                                                                                 120 South Sixth Street
                                                                                 Suite 1500
                                                                                 Minneapolis, MN 55402

                                                                                 george@warnerlawmn.com




(Creditor)                               (Interested Party)                      (Creditor)
IPFS Corporation Chandler                Bremer Bank                             Caroline Banks
Lisa Renee Chandler                      represented by:                         4271 Sheridan Ave S
30 Montgomery Street                     Christopher J. Knapp                    #408
Suite 501                                Barnes & Thornburg LLP                  Minneapolis, MN 55410
Jersey City, NJ 07302                    225 S 6th St
                                         Ste 2800
lisa.chandler@ipfs.com                   Minneapolis, MN 55402

                                         christopher.knapp@btlaw.com




Kenneth C. Edstrom                       (Interested Party)                      (Creditor)
Sapientia Law Group                      BHM Capital LLC                         Debra Arone
120 South 6th Street                     785 Weston Ridge Parkway                9724 Xerxes Rd
Suite 100                                Chaska, MN 55318United States           Bloomington, MN 55431
Minneapolis, MN 55402                    represented by:
                                         Joseph W. Lawver
kene@sapientialaw.com                    Messerli & Kramer PA
                                         100 S. 5th Street
                                         1400 5th Street Towers
                                         Minneapolis, MN 55402-4218

                                         jlawver@messerlikramer.com




AUCTION MASTER INC
C/O GREG CHRISTIAN
19150 TERRITORIAL RD
OSSEO, MN 55369
(Auctioneer)
